NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 Argued June 1, 2015
                              Decided November 19, 2015

                                         Before

                          DIANE P. WOOD, Chief Judge

                          RICHARD A. POSNER, Circuit Judge

                          ANN CLAIRE WILLIAMS, Circuit Judge

No. 14-2524

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of
                                               Illinois, Eastern Division.
      v.
                                               No. 1:13-cr-00831-1
SHUNTAY ANTONIO BROWN,
    Defendant-Appellant.                       James B. Zagel,
                                               Judge.

                                       ORDER

       Shuntay Antonio Brown was charged with making false statements under
penalty of perjury in a bankruptcy case. See 18 U.S.C. § 152(3). He initially pleaded not
guilty and was released pending trial. Later, after he exhibited some strange behavior,
the district judge ordered him to undergo a competency examination and ordered him
detained for that purpose. See 18 U.S.C. §§ 4241, 4247(b). That detention should have
lasted no more than 45 days, 18 U.S.C. § 4247(b), but it lasted much longer—161 days.
Brown was released only after he pleaded guilty, which he did through an agreement in
which: (1) he maintained his innocence, see North Carolina v. Alford, 400 U.S. 25, 37
(1970); and (2) the government recommended a sentence of time served. He was
sentenced to time served, with no supervised release.
No. 14-2524                                                                        Page 2



       On appeal, through his appointed lawyer, Brown argued that his plea should be
vacated because it was coerced by his improper detention. At oral argument, we
questioned the wisdom of advancing this argument, noting that if Brown’s plea were
vacated, he could face further incarceration. Counsel informed us that he had discussed
the issue with Brown, who understood the risks but wished to proceed. But after oral
argument, and before we ruled on the merits, counsel informed us that Brown—who
had listened to a recording of the oral argument—wished to withdraw the argument
that his plea was involuntary. So, while we discuss the argument briefly, we do not
reach the merits.

       After the oral argument, Brown’s appointed lawyer then sought to withdraw
from the case, believing that no other non-frivolous argument could be made on
Brown’s behalf. See Anders v. California, 386 U.S. 738 (1967); 7th Cir. R. 51(b). Brown
opposed the motion and wants to argue that the delays in his case violated the Speedy
Trial Act. Counsel submitted a brief that explains the nature of the case and addresses
the issues that a case of this kind might be expected to involve. Because counsel’s
analysis appears to be thorough, we limit our review to the issue discussed in counsel’s
brief and Brown’s response. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).
Because Brown’s argument under the Speedy Trial Act was waived and is frivolous, we
granted counsel’s motion to withdraw and we now dismiss the appeal.

                                     I. ANALYSIS

A.    Brown’s Initial Argument That His Plea Was Involuntary

        “By pleading guilty to a criminal charge, a defendant waives several
fundamental constitutional guarantees. Because a defendant sacrifices these critical
rights, both due process and [Federal Rule of Criminal Procedure] 11 require that a
defendant’s guilty plea be made voluntarily and knowingly.” United States v. Fard, 775
F.3d 939, 943 (7th Cir. 2015). In initially arguing that his plea was involuntary, Brown
focused on his extended detention; some details of that detention follow.

          •   January 28, 2014: Brown is detained so his competency can be evaluated.

          •   March 20 (51 days in custody): Judge learns that Brown has been held at a
              facility that does not provide for competency examinations. Judge orders
              Brown transferred.
No. 14-2524                                                                                    Page 3

              •   March 24 (55 days in custody): Brown moves to be released, citing 18
                  U.S.C. § 4247. Although Brown is represented by counsel, he files the
                  motion himself.

              •   April 8 (70 days in custody): Judge tells Brown that, because he is
                  represented, he may not file his own motions. His motion is terminated
                  without discussion of the statutory time limit.

              •   April 21 (83 days in custody): Brown files another motion on his own,
                  mentioning his extended detention in violation of 18 U.S.C. § 4247.

              •   April 30 (92 days in custody): On his own, Brown orally moves to be
                  released, citing 18 U.S.C. § 4247. Without elaboration, judge says, “I think
                  [Brown’s] reading of the statutes is too constrained.”

              •   May 6 (98 days in custody): Though the report has not been written, the
                  competency examination has been performed, so Brown requests (on his
                  own) to be released. Judge says he’s “reluctant to do that,” and denies
                  request.

              •   June 12 (135 days in custody): Release is denied because judge does not
                  want Brown arrested on an outstanding state-court warrant.

              •   July 1 (154 days in custody): Judge finds Brown competent to stand trial.
                  Release denied because issues of release have by this time been referred to
                  the magistrate judge.

              •   July 8 (161 days in custody): Brown maintains his innocence but signs
                  plea agreement in which government recommends a sentence of time
                  served. That is the sentence imposed (with no supervised release).

       As shown, Brown repeatedly urged that his detention violated 18 U.S.C. § 4247.
If he was right—and the government has given us no reason to conclude otherwise—he
should have been released. See 18 U.S.C. § 4247(g); United States v. Fuller, 86 F.3d 105,
106–07 (7th Cir. 1996) (habeas corpus is available to defendants whose detentions for
competency purposes last too long). Aside from the judge’s unexplained comment that
Brown’s reading was “too constrained,” no one appears to have addressed the merits of
Brown’s argument. True, Brown was represented by counsel, 1 and a represented

1   Brown was appointed counsel on the day he was arraigned. That lawyer was permitted to withdraw for
No. 14-2524                                                                                      Page 4

defendant may not ordinarily file motions on his own. But when someone makes a
straightforward argument that he or she is being detained without authorization, the
judge, defense counsel, and the prosecutor as an officer of the court, should ensure that
the argument is addressed without unnecessary delay.

       On appeal Brown initially argued that, because his statutory arguments were
ignored, he pleaded guilty just to be released. 2 Although pleading guilty to obtain
release is not uncommon, Brown argued that doing so is involuntary where the
detention is unauthorized. Wholly separate from the merits, Brown’s argument
presented a practical concern. If we accepted it, the remedy would be to vacate the plea
and remand, which could lead to further detention (and conviction on more serious
charges, which the government had dropped as part of the plea agreement). After we
raised this concern at oral argument, Brown withdrew his argument. So we do not
address its merits.

B.      Brown’s Proposed Argument That the Speedy Trial Act Was Violated

        Brown wants to argue that the delays in his case violated the Speedy Trial Act.
Broadly speaking, the Act requires dismissal of an indictment (with or without
prejudice) if trial does not begin within 70 days of the defendant’s first appearance. See
Blake v. United States, 723 F.3d 870, 884 (7th Cir. 2013). Counsel argues that any Speedy
Trial Act argument was waived—not merely forfeited—because neither of the lawyers
who represented Brown below raised the issue, and Brown’s attempt to do so on his
own was ineffectual. See United States v. Broadnax, 536 F.3d 695, 699 (7th Cir. 2008)
(failing to move to dismiss waives, rather than forfeits, arguments under the Speedy
Trial Act); United States v. Khatib, 606 F. App’x 845, 847 (7th Cir. 2015) (unpublished)
(argument waived if lawyer fails to file motion, even if defendant does so on his own).
We reject counsel’s argument because the district judge gave Brown permission to file
the motion on his own. Tr. of Hr’g, May 6, 2014, at 3:19–21.


“irreconcilable differences” and the district court appointed a new lawyer. With our permission, that
(second) lawyer withdrew after Brown’s appeal was filed. We appointed a third lawyer to present Brown’s
appeal.

2The transcript from Brown’s change-of-plea hearing lends some support to his contention. Brown asked
several questions that indicate he was chiefly concerned with being immediately released. The judge told
Brown, more than once, that pleading guilty would likely lead to his immediate release, but continuing to
plead not guilty would lead to further detention. The judge also said, more than once, that he thought
Brown’s best choice was to plead guilty, because it would lead to his immediate release.
No. 14-2524                                                                                          Page 5

        But Brown signed a plea agreement that waived his “right to a public and speedy
trial,” and waived “all appellate issues” other than “the validity of [the] plea and the
sentence imposed.” We agree with counsel that, by signing that unconditional and
unambiguous plea agreement, Brown waived any argument under the Speedy Trial
Act. See United States v. Combs, 657 F.3d 565, 568 (7th Cir. 2011); United States v. Kingcade,
562 F.3d 794, 797 (7th Cir. 2009); see also United States v. Lopez-Arroyo, 506 F. App’x 525,
526 (7th Cir. 2013) (unpublished) (defendant’s unconditional guilty plea waived any
speedy-trial argument).

        In any event, the argument Brown wants to make is frivolous. 3 The Speedy Trial
Act specifically excludes certain periods of time from the 70-day limit. 18 U.S.C.
§ 3161(h). As counsel argues, the entire period of Brown’s detention is automatically
excluded. 18 U.S.C. § 3161(h)(1)(A); Fuller, 86 F.3d at 106–07. Brown says that the 70-day
limit was exceeded even before he was detained. But delays resulting from
continuances are also excluded, provided the judge makes findings on the record that
“the ends of justice served” by excluding time “outweigh the best interest of the public
and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The judge made such
findings and excluded all of the time from Brown’s first appearance until his detention.
See Order, Oct. 22, 2013 (excluding time through December 10, 2013, “in the interest of
justice … pursuant to 18 U.S.C. § 3161(h)(7)(A)(B) and for reasons stated in open
court”); Tr. of Hr’g, Dec. 10, 2013 (after defense counsel requested time to discuss
options with Brown, court excluded time through January 28, 2014, “in the interest of
justice so that the defendant may consider his plea and his other options, as well”). The
Speedy Trial Act was not violated.

                                          II. CONCLUSION

        For the reasons above, we DISMISS the appeal.




3An argument is “frivolous” if it is “so clearly blocked by … some [] authoritative source of law that [it]
can be rejected summarily”—it need not be “silly or laughable[.]” Bey, 748 F.3d at 776.